DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "An apparatus for controlling a seat of a vehicle, a system having the same, and a method thereof are provided. The apparatus for controlling a seat of a vehicle includes a digital key positioning device to measure a position of a digital key inside the vehicle and the number of the digital key, an occupant sensor to sense an occupant condition inside the vehicle, a controller to determine a target for seat-controlling based on the position of the digital key, the number of the digital key, and the occupant condition, and a seat controller to control a position of a seat using seat control information, which is received from the digital key, for each user.”
          
Reason for Allowance
Claims 1-20 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 10/19/2021, Pages 1-3.  Further, the prior art on record fails to teach or suggest, claims 1, 17, and 20 are allowed, the claims 2-16, 18-19 are also allowed based on their dependency upon the independent claims 1, 17, and 20.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          Connelly, JR. (US Pub. No.: 2012/0154136 A1) teaches “A system for detecting presence of a living being in an unattended vehicle is disclosed. The system includes: a driver seat occupancy sensor; a living being detector; a vehicle door sensor and an alerting device. The alerting device is activated if the driver seat occupancy sensor detects that a driver is not in the seat for a predetermined period of time, and the vehicle 

          Rogers et al.(US Pub. No.: 2018/0130327 A1) teaches “A system, method, and device for protecting a vehicle occupant over a computerized network. There is an electronic seat pad with an occupant sensor, a driver sensor control module that detects proximity a driver's portable electronic computing device relative to the vehicle; and a key-location sensor that detects proximity of a vehicle key to the vehicle. There is a system management module that determines alert statuses and sends alert and safety notifications to a remote notification device, which automatically registers an alert if a threshold level of safety notifications are not received. There may be pressure, temperature, signal strength, CO2, IR, and other sensors. There is a state library that may be updated to identify additional dangerous states based on sensor readings.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667